Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
1.    Claims 1, 3, 4, 6-9, 11-13, 15, 16 and 18-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set forth in the Final rejection of 10/15/20 and discussed in the Examiners Answer.  
In its decisions the Board only reversed pro forma based on the existence of the second paragraph issues. To that extent, this issue remains as its merits were never considered by the Board or addressed by applicant. 
Claims 1, 3, 4, 6-9, 11-13, 15, 16 and 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
The recitation on ln. 8 in claim 1 of, “intersecting the first virtual reference lines” is indefinite and ambiguous since on cannot determine if such refers to the second micro grooves or the second virtual reference lines. 
 	It is ambiguous to recited that “each of the first micro groove are parallel with the score lines”.  Here one cannot determine if the structure is such that all the first micro groove must be parallel with all of the score lines or if a single first micro groove must be parallel with at least a single score line. 
The Board correctly notes at the bottom of pg. 4 of its Answer in relying on In re Packard that claims that are “ambiguous”, they shall be found indefinite.  Claims being found by definition of ambiguous, open to more than one interpretation; having a double meaning, has consistently been found by the Courts as indefinite. See Ex parte Miyazaki, 89 USPQ 2d 1207, 1217 (BPAI2008) (“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph as indefinite.”). This point and authority was made to the Board at the top of pg. 11 of the Answer. 
The Board in error on the bottom of pg. 5 merely states there is “no lack of clarity” and then imports pg. 32 and figs 1 and 2 of the specification and appellants remarks to determine it “understands” the meaning of the claim. This is inappropriate as it is the scope of the claims must be clear and not merely “understanding” what applicant is attempting to recite.  First and foremost, we must always first determine the scope of the claim. “The name of the game is the claim.'' In re Hiniker Co., 150 F.3d 1362,1369, 47 USPQ2d 1523, 1529 (Fed. Cir. 1998).  The claims are not limited to pg. 32 and figs. 1 and 2 of the specification as heavily relied upon by the Board. More importantly, it is improper to read preferred embodiments from the specification into a claim when the claim language itself is not so limited.  The specification must include a “clear and unmistakable disclaimer” of scope if the applicant wants the claim to be interpreted more narrowly than its plain meaning. Continental Circuits v. Intel, 915 F.3d 788 (Fed. Cir. 2019).  The Board never discusses the scope or ambiguity of the claim based on the rejected language. Where the Board seems to limit the scope of applicant’s claimed invention to pg. 32 and figs. 1 and 2, such is not appropriate where the ambiguity of the claim allows for numerous other interpretations in the structural relationships of the elements.  For illustrative purposes, the club design as illustrated is considered to meet the limitation of claim 1, yet is nothing like that disclosed by applicant’s specification; 

    PNG
    media_image1.png
    482
    755
    media_image1.png
    Greyscale

	
	Similarly, the Board acceptance that the “spacing between adjacent second micro grooves” must be made on a horizontal, is not supported by any limitations in the claims.  Here again, while one may look to the specification to determine meaning, it cannot import limitations into the claims that are not there.  Further, no discussion of “spacing” is discussed in the specification that would aid in any understanding of one is to interpret the scope of “between adjacent second micro grooves” and what is a “corresponding vertical height”.  Here the claim remains imprecise and open to many interpretations where the spacing can be A, B, C or D as shown below;

    PNG
    media_image2.png
    778
    744
    media_image2.png
    Greyscale

  If the applicant wishes the claim to be interpreted as a spacing on a horizontal as argued in his Brief, then such should be explicitly recited.  Further the claim should be amended to recite how one is to determine what is an “adjacent second micro groove”.  If adjacent space to be measured is between each “dashed” lines of the second micro groove or if is it is between segments adjacent to each other along different second virtual reference lines, the claims should be explicit and not be left ambiguous and open to speculation. Further, there is no support to limit a “toe-heel direction” to some horizontal plane as the Board appears to have done in reaching its opinion or to limit it to one singular direction as oppose to an open direction.  By the same logic an upward direction could only be vertical and could not be any direction going off to an angle.  Such is clearly not the case as upward is a general direction and not any specific singular direction that must be the same from element to element.   Indisputably, the arrow below shows what can be described as a toe-heel direction and while the score lines may extend in a “horizontal” toe-heel direction, there is no logic in now requiring every element described in such a general term of direction to also no be horizontal; 

    PNG
    media_image3.png
    379
    573
    media_image3.png
    Greyscale


 	The broadest reasonable interpretation of a toe-heel direction is the same as saying that such is extending from right to left.  This would not require a horizontal line.  
Similarly, a sole-top direction is not defined and is the same as reciting the general direction of “upward” as discussed above.  Further such is dependent upon the orientation of the club head when such is determined and failing to define this orientation in defining the direction renders its relationship to the other recited elements in the claim unclear.  If the orientation of the club is intended to be as shown in fig. 1, then some limitation such as the “when the sole is resting on a horizontal surface” should be positively recited to more positively define such a direction. Further when the claim is broadly read, it can be interpreted as there being two spacings that make up “a spacing”, one in a toe-heel direction AND one “at a corresponding vertical height in a dole-top direction”.  



Conclusion
Applicant's arguments filed 10/21/22 have been fully considered but they are not persuasive for the reasons set forth above in the grounds for rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. 
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711